Exhibit 10.1

First Data Corporation

Bonus Plan



 

1. PURPOSE OF THE PLAN. The First Data Corporation Bonus Plan (the "Plan") is
hereby established effective January 1, 2009 pursuant to authority delegated to
the Compensation and Benefits Committee of the First Data Corporation (the
"Company"), Board of Directors. The Plan is designed to encourage teamwork and
individual performance among eligible employees of the Company and its
controlled group subsidiaries by providing annual incentive compensation based
upon the achievement of specified financial performance measures, to advance the
interests of the Company and its subsidiaries by attracting and retaining key
employees, and to reward contributions made by such key employees in optimizing
long-term value to the Company's shareholders by connecting a portion of each
such employee's total potential cash compensation to the attainment of company
financial goals and individual performance standards. The Bonuses payable under
the Plan are not intended to qualify as "performance-based compensation" within
the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended.

2. DEFINITIONS. For purposes of this Plan, the following terms shall have the
meanings set forth below:

2.1 "Base Salary" means a Participant's pay received during a Measurement Period
without taking into account (i) any deferrals of income, (ii) any incentive
compensation, or (iii) any other benefits paid or provided under any of the
Company's other employee benefit plans. Commissions, overtime, differential pay,
reimbursements, or any form of compensation not paid to the Participant on each
regularly scheduled payday shall not be included in "Base Salary" for purposes
of this Plan.

2.2 "Bonus" means the incentive compensation award made to a Participant under
the Plan by the business entity employing the Participant.

2.3 "Bonus Pool(s)" mean the aggregate Bonuses payable under the Plan to one or
more groups of Participants based upon the Target Bonus Percentages assigned to
the Participants in such group(s) for a Measurement Period and the achievement
of the Corporate Performance Measures and-or the Division or Business Unit
Performance Measures established by the Company for such group(s) with respect
to such Measurement Period. If the Company determines, in its sole discretion,
to establish Division or Business Unit Performance Measures with respect to a
Measurement Period, the Company may calculate separate Bonus Pools for each
division or business unit with respect to which separate performance measures
have been established. The Company has sole and absolute discretion to calculate
the amount of the Bonus Pools for purposes of the Plan for any given Measurement
Period, and its determinations shall be final and binding on all parties.

2.4 "Corporate Performance Measures" means specified levels of earnings per
share, the attainment of a specified price of the Company's common stock, EBITDA
Target, operating profit, return to stockholders (including dividends), return
on equity, earnings, revenues, market share, cash flow, cost reduction goals,
economic value added, corporate objectives, or any combination of the foregoing,
or any other financial measure of company performance as selected by the Company
for a specified performance or measurement period for purposes of this Plan, and
as such measures may be adjusted for nonrecurring and non-operating expense and
income items or as otherwise determined by the Company in its sole discretion.
The Company has sole and absolute discretion to calculate corporate financial
performance based upon the selected Corporate Performance Measures for purposes
of the Plan for any given Measurement Period, and its determinations shall be
final and binding on all parties.

2.5 "Division or Business Unit Performance Measures" mean specified levels of
revenue, operating profit, market share, pretax return on total capital, cost
reduction goals, economic value added, division or business unit objectives, or
any combination of the foregoing, or any other financial measure of business
unit and-or division performance as selected by the Company for a specified
performance or measurement period for purposes of this Plan, and as such
measures may be adjusted for nonrecurring and non-operating expense and income
items or otherwise as determined by the Company in its sole discretion. The
Company has sole and absolute discretion to calculate division or business unit
financial performance based upon the selected Division or Business Unit
Performance Measures for purposes of the Plan for any given Measurement Period,
and its determinations shall be final and binding on all parties.

2.6 "EBITDA Target" means specified levels of Company earnings before interest,
taxes, depreciation, and amortization, as may be adjusted for nonrecurring and
non-operating expense and income items or as otherwise determined by the Company
in its sole discretion. The Company has sole and absolute discretion to
calculate the EBITDA Target for purposes of the Plan for any given Measurement
Period, and its determinations shall be final and binding on all parties.

2.7 "Individual Performance Rating" means the individual performance rating of a
Participant achieved for the applicable Measurement Period, as determined by the
Participant's employer in its sole discretion.

2.8 "Measurement Period" means the Plan Year or such other period as may be
established from time to time by the Company.

2.9 "Misconduct" shall include any actions contrary to or in violation of the
Company's policies, procedures, values, or Code of Conduct, including but not
limited to (i) theft, dishonesty or other irregularities impacting the Company,
such as the falsification of any company records and lying during an
investigation; (ii) damage, loss or destruction of company, employee or customer
property due to negligent or intentional acts; (iii) unauthorized removal from
company premises or use of property belonging to the company without the
appropriate level of approval; (iv) substance abuse on the premises or being
under the influence of intoxicants that may negatively impact work performance;
(v) disruptive behavior or harassment of co-workers including, but not limited
to, unwillingness or inability to work in harmony with others, discourtesy or
conduct inappropriate to the company's work environment; (vi) fighting,
gambling, disorderly conduct or misconduct, physical or verbal aggression
(including, but not limited to, using profane, obscene or abusive language;
threatening, intimidating, harassing or coercing others; or carrying weapons
while on company premises or at company sponsored functions); or (vii) engaging
in any activity inconsistent with the company's stated compliance with state,
federal, and other laws governing the conduct of company business.

2.10 "Participant" means (a) a regular full or part time employee of the Company
or any of its controlled group subsidiaries who is not eligible for overtime pay
under provisions of the Fair Labor Standards Act, (b) who is not eligible to
participate in any other short-term incentive compensation, bonus, variable pay
or commission plan or program of the Company or of its controlled group
subsidiaries, (c) who is identified as an employee eligible to participate in
this Plan by the employee's business or staff unit Senior Vice President of
Human Resources either at the beginning of a Measurement Period or who is hired,
transferred, or promoted to an eligible position during a Measurement Period who
is so identified, and (d) who timely executes and returns to the Company an
acknowledgment of participation (or similar document). Selection for
participation in the Plan is solely at the discretion of the Company.

2.11 "Plan Administrator" means the Employee Benefits Committee of First Data
Corporation.

2.12 "Plan Year" means a period of one year, commencing each January 1 and
ending on the following December 31, or such other period as may be established
from time to time by the Company.

2.13 "Retire" means a Participant's termination of employment with the Company
or any of its controlled group subsidiaries for reasons other than death, total
disability or for Misconduct at any time after the Participant has attained age
65 or attained age 55 with 10 or more complete Years of Service (as defined in
the Company's Incentive Savings Plan).

2.14 "Target Bonus Percentage" means the percentage of Base Salary (or dollar
amount) assigned to a Participant in the Plan resulting in a target Bonus award
for such Participant for a given Measurement Period, assuming satisfaction of
the applicable performance measures for such Measurement Period and as
determined by the Participant's employer in its sole discretion. Depending upon
a Participant's Individual Performance Rating, a Participant may receive no
Bonus award at all, or a Bonus award that is less than or more than the amount
derived from the Participant's Target Bonus Percentage.

3. ESTABLISHMENT OF PERFORMANCE MEASURES AND DETERMINATION OF BONUS PAYMENTS.

3.1 With respect to each Measurement Period, the Company shall identify
Corporate Performance Measures and, if appropriate in its discretion, Division
or Business Unit Performance Measures to be applied to such Measurement Period ,
provided that the Company may change the performance measures applicable to a
Measurement Period at any time in its sole discretion without prior consent by
or notice to any Participant. The Company may establish threshold performance
levels which must be achieved at either or both the Corporate level or the
division-business unit level before any Bonus is payable under this Plan. The
Company or, if applicable, the controlled group subsidiary employing each
Participant shall establish measures and standards applicable to the
determination of each Participant's Individual Performance Rating and shall
determine each Participant's Target Bonus Percentage for a Measurement Period.

3.2 As soon as practicable after the end of each Measurement Period, the Company
shall i) review and evaluate the Corporate Performance Measures and Division or
Business Unit Performance Measures (if applicable); ii) determine the extent to
which the measures have been satisfied and the appropriate amounts of the Bonus
Pools established as a result; and iii) apply the overachievement or
underachievement percentages . Provided that the applicable measures are
satisfied at or above the threshold performance levels established by the
Company (if any), the amount of the Bonus payable to each Participant under the
Plan shall be determined by application of the Participant's Individual
Performance Rating, as determined by the employer of such Participant in its
sole discretion, to the applicable Target Bonus Percentage for such Measurement
Period, or in such other manner as the Company shall determine in its sole
discretion. Notwithstanding anything in the foregoing to the contrary, the
Company shall have the sole and absolute discretion to reduce or increase the
amount of any Bonus otherwise payable under the Plan or to determine that no
Bonus shall be payable to a Participant under the Plan.

3.3 Under no circumstances shall any Bonus be deemed earned by or payable to a
Participant under this Plan with respect to any Measurement Period unless and
until the Company determines the extent to which all applicable performance
measures have been satisfied and the appropriate amounts of the Bonus Pools
established as a result and the Participant's employer exercises its discretion
to determine the amount of the Bonus, if any, to be paid to the Participant with
respect to such Measurement Period. Notwithstanding anything in this Plan to the
contrary, nothing in this Plan shall require, or be deemed to require,
allocation or payment of the aggregate amount of the Bonus Pools with respect to
any Measurement Period.

4. PAYMENT OF BONUSES. Payment of Bonuses, less withholding taxes and other
applicable withholdings, shall be made only to otherwise eligible Participants
who are employed on the last day of any Measurement Period. Payment of Awards
under this Plan, if any, shall occur as soon as administratively possible
following the last day of the Measurement Period, but no later than two and
one-half months (3 months, with respect to Participants who are not U.S.
taxpayers) following the end of the Measurement Period. The Company shall have
the right to withhold from any Bonus payable under the Plan any and all amounts
that are or may be, in the Company's reasonable judgment, owed by a Participant
to the Company. Funding of Bonus payments under this Plan shall be out of the
general assets of the Company or its controlled group subsidiaries. Unless
otherwise determined by the Company in its sole discretion, Bonus amounts shall
be paid in cash and in U.S. Dollars, provided, however, that any Bonus hereunder
paid to a Participant whose normal compensation is paid in a currency other than
U.S. Dollars shall be converted to such currency prior to payment, at such
conversion rates and at such times as the Company may determine in its sole
discretion. If the Company determines that all or any portion of any Bonus
payable under the Plan shall be paid in a form other than cash, the Company
shall determine in its sole discretion the terms and the conditions of any such
payment.

5. ADMINISTRATION AND INTERPRETATION OF THE PLAN. The Plan Administrator shall
have final discretion, responsibility, and authority to interpret, construe and
administer the Plan in accordance with the provisions set forth herein,
including the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Plan Administrator's
interpretation and construction of the Plan and actions and decisions hereunder
shall be binding and conclusive on all persons for all purposes. The expenses of
administering the Plan shall be paid by the Company and shall not be charged
against the Plan. The Plan Administrator's responsibilities may be exercised by
Company employees who have been assigned or delegated those responsibilities by
the Company. Claims for benefits under the Plan and appeals of claim denials
shall be in accordance with Sections 10 and 11.

6. PARTICIPATION IN THE PLAN. Employees of the Company or of its controlled
group subsidiaries may become Participants in the Plan in accordance with
Section 2.10. If an employee becomes a Participant at any time other than at the
beginning of a Measurement Period, the amount of his or her Bonus may be
prorated based upon the number of days during the Measurement Period that he or
she is a Participant compared to the total number of days in the Measurement
Period, as determined by the Company in its sole discretion.

7. TREATMENT OF BONUSES UPON RETIREMENT, DISABILITY, DEATH, LEAVE OF ABSENCE,
REASSIGNMENT OR TERMINATION. A Participant who (a) Retires (b) becomes totally
disabled (as defined for purposes of the Company's long-term disability plan),
or (c) dies will cease to be a Participant in the Plan as of the date of such
event. In such event, the Participant (or, in the case of death, the party
determined in accordance with Section 12.1) may be paid a pro rata Bonus under
the Plan, in the Company's sole discretion, based upon the number of days during
the Measurement Period the person was a Participant in the Plan compared to the
total number of days in the Measurement Period. If approved by the Company, this
prorated Bonus shall be paid to the Participant (or, in the case of death, the
party determined in accordance with Section 12.1) as soon as practicable after
the Company determines that a Bonus is payable and the amount of the Bonus.

If a Participant is absent from work, for any reason, during any portion of a
Measurement Period, the Participant may, in the Company's sole discretion, be
eligible to receive a pro rated Bonus for the Measurement Period. In addition,
if a Participant is excluded from participation by a decision of the Company
during a Measurement Period, the Participant shall cease participation as of the
date of such decision and may, in the Company's sole discretion, be eligible to
receive a prorated Bonus for the Measurement Period. If approved by the Company,
the calculation and payment of the prorated Bonus described in this paragraph
will be made in the same manner as that of a Participant who has retired, become
totally disabled, or died.

Participants who are hired, transferred or promoted into an eligible position
during a Measurement Period and as a result participate in the Plan for less
than the entire Measurement Period may be eligible, in the Company's sole
discretion, for a prorated Bonus for the Measurement Period (assuming all other
eligibility and performance requirements are otherwise satisfied). If the
Company determines that a Participant is eligible for a prorated Bonus under
this paragraph, the amount of the Bonus to be paid to the Participant shall be
determined in the Company's sole discretion. Participants who otherwise
terminate their employment with the Company or one of its controlled group
subsidiaries during a Measurement Period, whether voluntarily or involuntarily,
with or without cause, shall not be eligible to receive any Bonus for the
Measurement Period during which their employment so terminated. Under no
circumstances shall any Participant whose employment is terminated due to
Misconduct be eligible for any Bonus under the Plan.

8. DEFERRAL OF BONUS PAYMENTS. A Participant may elect to defer receipt of all
or any portion of any Bonus made under this Plan to a future date as provided in
and subject to the terms and conditions of any deferred compensation plan of the
Company.

9. AMENDMENT AND TERMINATION. The Plan Design Committee may, at its sole
discretion, amend or terminate the Plan at any time with or without notice to
any Participant.

10. CLAIMS PROCEDURE. Unless otherwise required by law, claims for benefits
under the Plan shall be filed in writing, within 60 days after the event giving
rise to a claim, with the Company's Senior Vice President, Compensation and
Benefits, who shall have absolute discretion to interpret and apply the Plan,
evaluate the facts and circumstances, and make a determination with respect to
such claim in the name and on behalf of the Company. A Participant's written
notice of claim shall include a statement of all facts believed by the
Participant to be relevant to the claim and shall include copies of all
documents, materials, or other evidence that the Participant believes relevant
to such claim. Written notice of the decision with respect to a claim shall be
furnished the claimant within 15 days after the written notice of a claim is
received by the Company's Senior Vice President, Compensation and Benefits.

11. CLAIMS REVIEW PROCEDURE. Any Participant, former Participant, or beneficiary
of either who has been denied a claim under Section 10 hereof shall be entitled,
upon written request, to a review of his or her denied claim. Such request,
together with a written statement of the claimant's position, shall be filed no
later than 5 days after receipt of the written notification provided for in
Section 10, and shall be filed with the Company's Senior Vice President,
Compensation and Benefits, who shall promptly inform the Plan Administrator and
forward all such material to the Plan Administrator for its review. The Plan
Administrator may meet in person or by telephone to review any such denied
claim. The Plan Administrator shall make its decision, in writing, within 90
days after its receipt of the claimant's request for review. The Plan
Administrator's decision shall be final and binding on all parties.

12. MISCELLANEOUS.

12.1 ASSIGNABILITY. A Participant's right and interest under the Plan may not be
assigned or transferred, except in the event of the Participant's death, in
which event such right and interest shall be transferred to his or her
designated beneficiary, or in the absence of a designation of beneficiary, by
will or in accordance with the laws of descent and distribution of the state of
the Participant's principal residence at the time of death.

12.2 EMPLOYMENT NOT GUARANTEED. Participation in the Plan does not impair or
limit the Company's right to transfer, promote, or demote, or terminate the
employment of any Participant at any time. This Plan is not intended to and does
not create a contract of employment in any manner. Employment with the Company
and its controlled group subsidiaries is at-will. Nothing in this Plan changes
or should be construed as changing that at-will relationship.

12.3 TAXES. The Company shall deduct from all payments made under this Plan all
applicable federal, state, or local taxes required by law to be withheld.
Participants may, upon written request to the Company, request additional
amounts to be withheld from any Bonus. This Plan is intended to comply with the
short-term deferral provisions of Internal Revenue Code Section 409A and related
regulations and shall be interpreted consistent therewith.

12.4 CONSTRUCTION, JURISDICTION, AND VENUE. The Plan shall be construed
according to the laws of the state of Colorado. In the event any lawsuit or
legal action is brought by any party, person, or entity regarding this Plan,
benefits hereunder, or any related issue, such action or suit may be brought
only in a state or federal court of competent jurisdiction in the state of
Colorado. In the event any provision of this Plan is held invalid or
unenforceable by a competent authority or court of law, such provision shall be
null and void, of no effect, but all other provisions of the Plan shall remain
valid and fully enforceable.

12.5 FORM OF COMMUNICATION. Any election, application, claim, notice or other
communication required or permitted to be made by a Participant to the Plan
Administrator or the Company shall be made in writing and in such form as the
Plan Administrator may prescribe. Such communication shall be effective upon
receipt by the Company's Senior Vice President, Compensation and Benefits, at
First Data Corporation, 6200 S. Quebec Street, Greenwood Village, CO 80111.

13. EFFECTIVE DATE. The Plan shall become effective on January 1, 2009.



